UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GOLDEN RIVER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-16097 98-0079697 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia (Address of Principal Executive Office) (Zip Code) 011 (613) 8532 2860 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* o o *The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 56,807,594 outstanding shares of Common Stock as of April 20, 2011. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No Table Of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures about Market Risk 23 Item 4 Controls and Procedures 23 PART II OTHER INFORMATION Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 Defaults Upon Senior Securities 24 Item 4 Removed and Reserved 24 Item 5 Other Information 24 Item 6 Exhibits 24 SIGNATURES 25 EXHIBIT INDEX 26 Exh. 31.1 Certification 27 Exh. 31.2 Certification 28 Exh. 32.1 Certification 29 Exh. 32.2 Certification 30 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Introduction to Interim Consolidated Financial Statements. The interim consolidated financial statements included herein have been prepared by Golden River Resources Corporation (“Golden River Resources” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and reSgulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments and consolidating entries, necessary to present fairly the consolidated financial position of the Company and subsidiaries as of March 31, 2011, the results of its consolidated operations for the three and nine month periods ended March 31, 2011 and March 31, 2010, and the changes in its consolidated cash flows for the nine month periods ended March 31, 2011 and March 31, 2010, have been included.The results of consolidated operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Restatement of Financial Statements In February 2011, the Company filed an amendment to its previously filed 10-Q for the three and nine months ended March 31, 2010 to revise the fair value amounts related to the acquisition of the assets and liabilities of Acadian Mining Corporation (Acadian). During the fourth quarter of fiscal 2010, the Company completed the accounting for the acquisition of Acadian and as a result, adjustments were made to the preliminary fair value accounting at the date of acquisition. The preliminary fair value estimates and the final fair value amounts of the assets and liabilities of Acadian at acquisition date are disclosed in note 2. UNLESS OTHERWISE INDICATED, ALL FINANCIAL INFORMATION PRESENTED IS IN CANADIAN DOLLARS. 2 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Balance Sheet March 31, June 30, CDN$000’s CDN$000’s ASSETS Current Assets Cash 82 Receivables 72 78 Prepaid expenses and deposits 43 Total Current Assets Non Current Assets Cash held for site remediation (notes 11 and 13) Property, plant and equipment (notes 11 and 14) Mineral rights (notes 11 and 12) Total Non Current Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses (note 11) Note payable (note 4) - Other current liability (note 16) Advances from affiliates (note 4) Total Current Liabilities Non Current Liabilities Accrued site remediation (notes 11 and 15) Note payable (note 4) - Advances from affiliates (note 4) Deferred tax liability (note 17) Total Non Current Liabilities Total Liabilities Commitments (Note 8) Stockholders’ Equity: Common Stock: $.0001 par value 400,000,000 shares authorized 56,807,844 and 22,931,764 issued and outstanding 5 2 Additional paid-in-capital Less treasury stock at cost, 250 shares ) ) Accumulated other comprehensive loss ) ) Retained profit (deficit) during exploration stage ) Retained (deficit) prior to exploration stage ) ) Golden River Resources Stockholders’ Equity Non Controlling Interests (note 11) Total Equity Total Liabilities and Equity The accompanying notes are an integral part of the consolidated financial statements. 3 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Statements of Operations Three and Nine Months Ended March 31, 2011 and 2010 and for the cumulative period July 1, 2002 (inception of exploration activities) to March 31, 2011 (Unaudited) Three Months Ended March 31, 2011 CDN$000’s Three Months Ended March 31, 2010 CDN$000’s Nine Months Ended March 31, 2011 CDN$000’s Nine Months Ended March 31, 2010 CDN$000’s July 1, 2002 to March 31, 2011 CDN$000’s Revenues $- $- $- $- $- Costs and expenses: Stock based compensation - 39 Exploration expenditure 27 Depreciation and amortization Interest expense (income), net - 2 ) Legal, accounting and professional Administrative expenses Total costs and expenses (Loss) from operations ) Foreign currency exchange gain (loss) (2
